28 N.Y.2d 694 (1971)
The Chase Manhattan Bank et al., as Executors of Seymour Koff, Deceased, Appellants,
v.
Incorporated Village of Flower Hill, Respondent.
Court of Appeals of the State of New York.
Argued February 16, 1971.
Decided March 3, 1971.
David A. Brauner, Herman Goldman, Elias Rosenzweig and Thomas A. Liese for appellants.
Benjamin Heller and John E. Mahoney for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.